Citation Nr: 1204152	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  03-29 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO) which, in pertinent part, denied service connection for major depressive disorder.  

The Board remanded the case in June 2004 for further development.  In a September 2009 decision, the Board affirmed the RO's denial of the benefit on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In March 2010 the Court vacated the Board's September 2009 decision with respect to the claim of entitlement to service connection to an acquired psychiatric disability, claimed as major depressive disorder, and remanded the issue to the Board for readjudication in compliance with a March 2010 Joint Motion for Partial Remand.  

The Board remanded the case for further development in July 2010.  Development has been completed and the case is once again before the Board for review.


FINDING OF FACT

The Veteran exhibited continuous psychiatric symptomatology since his discharge from active duty; major depression and dysthymia are etiologically related to active service.


CONCLUSION OF LAW

Major depression and dysthymia were incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

The medical evidence of record shows that the Veteran has current diagnoses of recurrent major depression and dysthymia.  (See June 2003, July 2010, and September 2011 VA examinations).  The Veteran also has a currently diagnosed personality disorder.  The Board notes, however, that personality disorders are considered congenital or developmental defects, and they are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

Service treatment records show that the Veteran was hospitalized for two days in January 1971, with a diagnosis of transient situational reaction, depressive symptoms, and suicidal threats while under the influence of alcohol.  

VA and private treatment records indicate that the Veteran's had psychiatric complaints beginning in 1972, shortly after service, and he was seen at VA for psychiatric treatment beginning in 1977.  A certificate of attending physician, dated in January 1980, shows that the Veteran was seen by Dr. O.L. in July 1972 for stomach cramps, alternative bouts of diarrhea and constipation, and nervousness due to these constant, annoying symptoms.  The Veteran was first seen in July 1972 and subsequently on several occasions for two years.  He had a diagnosis of mucous colitis.  The Veteran was treated by VA for ulcerative colitis and ulcerative proctitis in 1975 and 1976.  He was also being treated with valium at that time.  

VA treatment records dated in 1977 show that the Veteran's ulcerative proctitis was related to a psychiatric disorder.  A January 1977 VA treatment report shows that the Veteran experienced severe signs of internalizing worries and upsets with resultant somatic conversion, i.e. ulcerative colitis, recurrent headaches, etc.  The Veteran was diagnosed with neuras thenia neuroses with psycho-physiologic gastrointestinal disorder.  A March 1977 VA treatment report reflects a diagnosis of ulcerative proctitis and chronic anxiety reaction with depressive element.  The Veteran had problems with nervousness, difficulty with neighbors, family problems, and recurrent headaches.  The Veteran reported that while in service, he had thoughts of suicide on a couple of occasions.  He was continued on valium and was referred for continued psychiatric treatment. 

Medical evidence of record shows that the Veteran has had continuous psychiatric treatment since 1975 or 1977.  In a January 1995 evaluation for Psychological Health Services, the Veteran reported that he was first referred for mental health counseling in 1975 by his VA physician while he was being treated for ulcerative colitis.  Since that time, he had received treatment for various reactions which included a combination of extreme stress, nervousness, anxiety and depression.  The Veteran also related his persistent psychiatric problems to a work injury which occurred in December 1989.  He was diagnosed with major depressive disorder, recurrent, dysthymic disorder, and pain disorder.  A 1995 VA examination diagnosed the Veteran with recurrent major depression and immature personality disorder.  It was noted that the Veteran had been in continuous psychiatric treatment since 1975.  No opinion was rendered with respect to etiology at that time.  

A July 2010 letter from Dr. T.S.U. confirms that the Veteran was under his psychological care and treatment for an extended period from approximately 1977 while he was a staff psychologist at the Erie VA Medical Center until approximately 1994 in his private office.  His recollection was that the Veteran suffered continuously from anxiety and depression.  However, since his records had been purged, it was impossible to determine causal factors in his etiology.  

The Veteran reported seeking continuous treatment in the years since his discharge from active duty.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

A March 2010 Joint Motion directs that the Board should provide an adequate statement of reasons and bases for its decision, to include consideration of whether under 38 C.F.R. § 3.303(b), the Veteran had a continuity of psychiatric symptomatology from active duty to the present to permit an award of service connection.  The Board finds that the Veteran has presented competent and credible lay evidence which establishes a continuity of psychiatric symptomatology since service.  The Veteran's report of treatment for psychiatric problems since discharge is supported by objective medical evidence of record.  The record shows that the Veteran had complaints of nervousness in 1972, a few months after his discharge from service.  It appears the Veteran was referred for mental health counseling in approximately 1975, and was treated with valium.  Although nervousness was noted to be related to mucous colitis; the Veteran's gastrointestinal symptoms were found to be related to his psychiatric presentation in 1977.   The Veteran was referred for continued psychiatric treatment in 1977.  Medical evidence of record shows that the Veteran received treatment at VA for depression and anxiety in the late 1970s, 1980s, 1990s, and presently.  

VA examinations and opinions, dated in June 2003, July 2010, and September 2011, relate the Veteran's major depressive disorder or dysthymia to chronic pain secondary to back injuries starting in 1989.  The Board finds that while VA opinions of record relate the Veteran's depression to his chronic pain beginning in 1989, they do not adequately address the Veteran's history of treatment for depression and anxiety in the 1970s and 1980s prior to his work-related back injuries.  

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the Board finds that VA examinations are probative with respect to the Veteran's current psychiatric diagnosis, given that these diagnoses were rendered based on a current examination of the Veteran.  

The Board finds, however, that VA opinions with respect to etiology are not probative, because they fail to adequately consider the Veteran's reported psychiatric complaints and treatment shortly after his separation from service.   As the Board has already noted above, the Veteran's report of psychiatric symptomatology and treatment since service is well supported by the medical evidence of record.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

A June 2003 VA examination related major depressive disorder to the Veteran's medical problems, but did not address his prior diagnosis and treatment for depression and anxiety.  Therefore, this opinion is not probative.  

A July 2010 VA examination shows that the Veteran reported near-continuous receipt of psychotropic medications and treatment since his military discharge.  The VA examiner stated that psychiatric records available in the Veteran's claims file were limited and should include records of receipt of psychiatric care from 1975 to the present time.  The Veteran's chronic pain dated from 1989 and likely exacerbated his mood and personality disturbances.  Based on a review the Veteran's claims file and clinical findings on examination, the VA examiner opined that the Veteran's depressive disorder and military service could not be established without resorting to speculation.  This opinion was based on the close inter-relationship between the Veteran' s mood and personality disorders, and based on the apparent absence of information regarding reported near-continuous receipt of psychiatric treatment since discharge.  In a September 2011 addendum opinion, the same VA examiner found that the Veteran's depression was related to his chronic pain syndrome and to dysfunction associated with his personality disorder.  

While the July 2010 VA examiner considered the Veteran's reports of treatment since service, he disregarded the Veteran's statements based on "an apparent absence of information" regarding his psychiatric treatment.  Although the VA examiner indicated that he reviewed the claims file, he did not address the presence documented treatment for nervousness, anxiety and depression related to the Veteran's gastrointestinal symptoms from 1972 to 1977; Dr. T.S.U.'s July 2010 letter confirming the Veteran's psychological care and treatment at VA from approximately 1977 until approximately 1994; or VA psychiatric treatment reports dated in the 1980s and 1990s.  While the Veteran's depression was alternately noted to be related to the Veteran's personality disorder; depression may still be service-connected if it was incurred in service.  Because VA opinions dated in June 2003, July 2010, and September 2011 fail to adequately consider the Veteran's continued symptomatology and psychiatric treatment since service, the Board finds that they are not probative in this case.

The Veteran has presented competent and credible lay evidence which establishes a continuity of psychiatric symptomatology since service, and his report of treatment for psychiatric problems since service is supported by objective medical evidence of record; therefore, a medical opinion is not necessary for disposition of the Veteran's claim.  The Veteran was seen for depressive symptoms in service, and he has established continuity of symptomatology since his discharge from service.  In light of the foregoing, the Board concludes that the evidence supports finding that major depression and dysthymia were incurred in active service.  


ORDER

Service connection for major depression and dysthymia is granted.





____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


